OPINION
By THE COURT.
This is a motion to dismiss the appeal for the reason that no assignment of errors or brief has been filed and more than fifty days have elapsed from the date of the filing of the judgment entry. The record supports the ground set forth and the motion is therefore well taken.
The appellee further seeks an allowance of $50.00 as damages for the reason that there was no reasonable ground for the appeal. We have examined the entire record and are of the opinion that there was reasonable ground for the same. The mere fact that the appeal was later abandoned should not be controlling. This branch of the motion will be overruled.
The appeal will not be dismissed, but the judgment will be ordered affirmed, as we think this is the proper procedure.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.